Decided January 10, 1949.
                              ORDER
On various applications of Phil O'Donnell, Esq., of counsel for appellant, this court made various orders extending the time for filing appellant's transcript on appeal herein as follows: By order made November 18, 1947, time was extended 60 days; by order made January 17, 1948, time was extended to March 20, 1948; by order made March 22, 1948, a further extension of 60 days; by order made May 20, 1948, time was extended for a *Page 630 
further 60 days, and it appearing that the time for filing the transcript as allowed by law and as extended by the various aforesaid orders has long since expired and that no further extension of time has been either applied for or granted and no transcript on appeal or other record has been filed,
It Is Therefore Ordered that the appeal be, and it is dismissed.
Done this 10th day of January, 1949.
                                   HUGH ADAIR, Chief Justice. HARRY J. FREEBOURN, ALBERT H. ANGSTMAN, LEE METCALF, R.V. BOTTOMLY,
Associate Justices.